Citation Nr: 1206875	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-21 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to April 12, 2011, for carcinoma of the prostate, status post radical prostectomy.

2.  Entitlement to a rating in excess of 60 percent as of April 12, 2011, for carcinoma of the prostate, status post radical prostectomy.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969. 

This matter comes before the Board of Veterans' Appeals  (Board) from an August 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that assigned a 40 percent rating for carcinoma of the prostate, status post radical prostatectomy, following expiration of 100 percent rating.  In August 2007, the Veteran testified before the Board at a hearing held at the RO.  In December 2007, the Board remanded the claim for additional development. 

In a November 2008 decision, the Board denied the claim.  The appellant appealed that decision the United States Court of Appeals for Veterans Claims.  In a December 2009 Order, the Court remanded the claim to the Board for readjudication in accordance with a Joint Motion for Remand. 

In May 2010, the Board notified the Veteran that the Judge before whom he had testified in August 2007 was no longer employed by the Board.  He was offered an additional opportunity to testify before the Board.  In a statement received later that month, the Veteran declined the opportunity for an additional hearing. 

In December 2010, the Board remanded the claims for additional development and referred to the Agency of Original Jurisdiction (AOJ) a newly raised claim for service connection for a psychiatric disorder, claimed as secondary to service-connected carcinoma of the prostate, status post radical prostectomy. 

Thereafter, in an August 2011 rating decision, the RO granted service connection for mood disorder and anxiety, secondary to service-connected carcinoma of the prostate, status post radical prostectomy. 

In a November 2011 rating decision, the RO granted a higher, 60 percent rating for carcinoma of the prostate, status post radical prostectomy, effective April 12, 2011.  

In a November 2011 supplemental statement of the case, the RO continued the denial of entitlement to a TDIU.

The appeal is REMANDED to the RO.


REMAND

The agency of original jurisdiction (AOJ) is required to issue a supplemental statement of the case if the AOJ received additional pertinent evidence after a statement of the case or the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  38 C.F.R. § 19.31(b)(1) (2011).

In this case, the record shows that the last supplemental statement of the case regarding the current claims for an increased rating for carcinoma of the prostate, status post radical prostectomy, was issued in August 2008.  At that time, the Veteran was rated as 40 percent disabling for the entire appeal period.  The Veteran underwent a VA examination in April 2011 to assess the current severity of his carcinoma of the prostate, status post radical prostectomy.  A November 2011 rating decision granted a 60 percent disability rating, effective April 12, 2011.

The RO has assigned staged ratings for the carcinoma of the prostate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The claim for a higher rating on appeal now includes ratings for carcinoma of the prostate, status post radical prostectomy, for two periods, both prior to and as of April 12, 2011.  As relevant evidence has been added to the file since the last supplemental statement of the case, a remand is warranted to issue the Veteran a new supplemental statement of the case that considers the additional evidence of record. 

Additionally, in December 2010, the Board remanded the matter of entitlement to a TDIU for additional development.  In the remand, the Board noted that the Veteran had raised a claim for service connection for a psychiatric disability, secondary to his carcinoma of the prostate and that this claim was inextricably intertwined with the TDIU claim on appeal.  The Board also noted that if service connection were established for a psychiatric disability, depending on the rating assigned, the Veteran's disabilities might satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a) (2011).  The Board requested development and adjudication of the Veteran's claims for service connection for a psychiatric disability, followed by an additional examination to determine the impact of the Veteran's service-connected disabilities on his employability.  

An August 2011 rating decision granted service connection for mood disorder and anxiety disability, rated 30 percent disabling.  Thereafter, in a November 2011 supplemental statement of the case, the RO continued the denial of the Veteran's claim for a TDIU without providing him with a VA examination that considered the impact of all of his service-connected disabilities on his employability.  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Consequently, a remand is warranted to schedule the Veteran for a VA examination in order to address the impact of all of the Veteran's service-connected disabilities (carcinoma of the prostate, status post radical prostectomy, and mood disorder and anxiety disability) on his employability. 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule a VA examination to ascertain the impact of the Veteran's service-connected disabilities on his unemployability.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (carcinoma of the prostate, status post radical prostectomy, and mood disorder and anxiety disability), without consideration of nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  In providing the opinion, the examiner should specifically attempt to reconcile all opinions of record, to include an October 2010 private independent medical opinion, and April 2011 and June 2011VA opinions.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

2.  Then, readjudicate the claims on appeal, including consideration of whether referral of the TDIU claim for consideration under 38 C.F.R. § 4.16(b) is warranted.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

